EXHIBIT 99.1 Jerrold J. Pellizzon Phil Bourdillon/Gene Heller Chief Financial Officer Silverman Heller Associates (714) 549-0421 (310) 208-2550 CERADYNE, INC. REPORTS SECOND QUARTER, SIX-MONTH 2 Costa Mesa, Calif.–July 28, 2009–Ceradyne, Inc. (Nasdaq: CRDN) reported financial results for the second quarter and six months ended June 30, 2009. Sales for the second quarter 2009 were $95.3 million, compared with $185.0 million in second quarter 2008.Net loss for the three months ended June 30, 2009 was $11.2 million, or $0.44 per basic share. The loss included special charges that had a negative impact by reducing earnings per share by approximately $0.48 for the second quarter.
